           Case 3:17-cv-00116-RCJ-WGC Document 50 Filed 06/19/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT
 2
                                         DISTRICT OF NEVADA
 3

 4   THE BANK OF NEW YORK MELLON FKA            )             Case No.: 3:17-CV-00116-RCJ-WGC
     THE BANK OF NEW YORK, AS TRUSTEE           )
 5                                              )             ORDER SETTING TELEPHONIC
     FOR THE CERTIFICATEHOLDERS CWALT,          )
     INC., ALTERNATIVE LOAN TRUST 2006-                       STATUS CONFERENCE
 6                                              )
     32CB, MORTGAGE PASS-THROUGH                )
 7   CERTIFICATES, SERIES 2006-32CB             )
                                                )
 8                                              )
                     Plaintiff/Counterdefendant.)
 9                                              )
     vs.                                        )
10                                              )
                                                )
     RAVENSTAR INVESTMENTS, LLC, et al.,        )
11
                                                )
12                  Defendant/Counterclaimant.)
                                                )
13                                              )

14
            IT IS HEREBY ORDERED that a Telephonic Status Conference is set for 10:00 A.M.,
15

16   Monday, July 6, 2020, in Reno Courtroom 3, before District Judge Robert C. Jones.

17          IT IS FURTHER ORDERED that counsel shall dial into the AT&T Meet-Me-Line 888-
18
     675-2535 and provide Access Code No.: 2900398 and Security Code: 070620 five (5) minutes
19
     prior to the hearing. Please remain on the line until such time as the Court joins the call and
20

21
     convenes the proceeding.

22          IT IS FURTHER ORDERED that the parties shall file a Joint Status Report on or before
23   5:00 P.M., Wednesday, July 1, 2020.
24
            IT IS SO ORDERED this 19th day of June, 2020.
25

26

27                                                 ________________________________
                                                   ROBERT C. JONES
28                                                 United States District Judge
